Title: To George Washington from David Humphreys, 13 August 1787
From: Humphreys, David
To: Washington, George



Hartford [Conn.] Augst 13th 1787

I would not trespass upon your time, while I knew you was occupied in such momentuous affairs, as the revisal of the Confederation: but now that common Report says the principles are settled & the business, on which the Convenn assembled, nearly compleated, I take the liberty of addressing myself again to my dear General. And the rather as I do not know whether the letter I wrote from N. H., in which was enclosed the sketch of an answer to Mr Jefferson, has ever come to hand.
It gives all the friends of good Government much pleasure to be advised that so great candour & unanimity have prevailed in the Deliberations of your national Assembly. Nor have the well affected been wanting in efforts to prepare the minds of the Citizens for adopting whatever may be the Result of your Proceedings. In case that every thing turns out in the best manner,

I shall certainly be among the first to rejoice in finding that our apprehensions & predictions were not verified, as well as to felicitate you upon having contributed your assistance on so important an occasion.
Since I had the honor of seeing you, in Philadelphia, I have made the tour of the N. England States as far as Portsmouth. I was happy to find in Massachusetts the spirit of Insurrection pretty generally subsided, and an impression left on the minds of people in most of the States that something energetic must [be] adopted respecting the national Government, or we shall be a ruined People.
From speaking of the general tendency of our old Government, I may be allowed to descend with propriety to speak of its influence on Individuals. Republics have commonly been noted for ingratitude, and I fear we shall not be found an honorable exception.
I was unhappy to find from but too good authority that our friend Cobb (I did not see him, tho’ I previously wrote to have an interview in Boston) is not only in circumstances of indigence, but almost of distress. Would to God his Country might do somewhat for him.
